EXHIBIT 11 PG&E CORPORATION COMPUTATION OF EARNINGS PER COMMON SHARE Three Months Ended March 31, (in millions, except per share amounts) 2009 2008 Income Available for Common Shareholders $ 241 $ 224 Less: distributed earnings to common shareholders 154 139 Undistributed earnings $ 87 $ 85 Common shareholders earnings Basic Distributed earnings to common shareholders $ 154 $ 139 Undistributed earnings allocated to common shareholders 83 81 Total common shareholders earnings, basic $ 237 $ 220 Diluted Distributed earnings to common shareholders $ 154 $ 139 Undistributed earnings allocated to common shareholders 83 81 Total common shareholders earnings, diluted $ 237 $ 220 Weighted average common shares outstanding, basic 364 355 9.50% Convertible Subordinated Notes 17 19 Weighted average common shares outstanding and participating securities, basic 381 374 Weighted average common shares outstanding, basic 364 355 Employee share-based compensation 2 1 Weighted average common shares outstanding, diluted 366 356 9.50% Convertible Subordinated Notes 17 19 Weighted average common shares outstanding and participating securities, diluted 383 375 Net earnings per common share, basic Distributed earnings, basic (1) $ 0.42 $ 0.39 Undistributed earnings, basic 0.23 0.23 Total $ 0.65 $ 0.62 Net earnings per common share, diluted Distributed earnings, diluted $ 0.42 $ 0.39 Undistributed earnings, diluted 0.23 0.23 Total $ 0.65 $ 0.62 (1) Distributed earnings, basic may differ from actual per share amounts paid as dividends, as the EPS computation under GAAP requires the use of the weighted average, rather than the actual number of, shares outstanding.
